DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 January 2021, with respect to the claim rejections under 35 USC 112, 102 and/or 103 have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Election/Restrictions - Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 1-11 directed to invention of Group I non-elected without traverse. Accordingly, claims 1-11 have been cancelled.

Note that even if an election was made without traverse, claims directed to nonelected species and nonelected inventions that are eligible for rejoinder should be rejoined; if not rejoined, such claims may only be cancelled by examiner’s amendment when the cancellation is expressly authorized by applicant. In the current instance, the nonelected claims were not allowable form and could not be rejoined, therefore, the Examiner, during a telephonic interview with Alicia Hayter (Reg. #67,093) on 12 February 2021, obtained authorization to cancel the nonelected claims.

Allowable Subject Matter
Claims 12-16 and 18-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The following limitations were not found in the prior art:
a first surface of the support disk includes a first plurality of blade receiving areas, each of the first plurality of blade receiving areas including a planar land defined between a first groove and a second groove;
as noted above in the response to the arguments, the previously cited prior art has been overcome by the current amendments;
another relevant prior art reference (Nakai et al – US 10,704,554 B2) discloses a fan wheel (Fig.2) with first and second wheel portions (Fig.5) and a support disk with blade receiving areas (Fig.8, 56), however, said blade receiving areas fail to disclose a planar land between first and second grooves;
another relevant prior art reference (Kameyama et al – US 9,933,185 B2) discloses a fan wheel (Fig.11) with a support disk with blade receiving areas (Fig.11, 620c), however, said blade receiving areas are located in grooves (Fig.16, 620c) instead of between first and second grooves;
another relevant prior art reference (Wydra – US 20080279682 A1) discloses a fan wheel (Fig.1) with a support disk with blade receiving areas (Fig.5), however, said blade receiving areas are located in grooves (Fig.5, 44) instead of between first and second grooves;
another relevant prior art reference (JP 4507553 B2) discloses a fan wheel (Fig.1) with first and second wheel portions (Fig.1) and a support disk with blade receiving areas (Fig.8), however, said blade receiving areas are located in grooves (Fig.8, 5) instead of between first and second grooves;
another relevant prior art reference (Chou – US 9,109,605 B2) discloses a fan wheel (Fig.4A) with a wheel portion (Fig.4A, 12) and a support disk with blade receiving areas (Fig.4A), however, said fan wheel is lacking first and second wheel portions with first and second plurality of blades and the blade receiving area located between first and second grooves;
the examiner could not establish a prima facie case of obviousness without incurring in impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN G FLORES/Examiner, Art Unit 3745